

115 HR 2761 IH: Healthcare Opportunities for Patriots in Exile (HOPE) Act
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2761IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Vargas (for himself, Mr. Serrano, Mrs. Napolitano, Mrs. Davis of California, Mr. McGovern, Mr. Gutiérrez, Ms. Jackson Lee, Ms. Moore, Mr. Correa, and Mr. Vela) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 212(d)(5) of the Immigration and Nationality Act to allow certain alien veterans
			 to be paroled into the United States to receive health care furnished by
			 the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Healthcare Opportunities for Patriots in Exile (HOPE) Act. 2.Parole for certain veteransSection 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended—
 (1)in subparagraph (A), by striking except as provided in subparagraph (B) or in section 214(f), and inserting except as provided in subparagraph (B) or (C) or in section 214(f),; (2)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
 (3)by adding at the end the following:  (C) (i)The Secretary of Homeland Security may, in the discretion of the Secretary, parole into the United States temporarily under such conditions as the Secretary may prescribe only on a case-by-case basis any alien applying for admission to the United States who—
 (I)is a veteran (as defined in section 101(2) of title 38, United States Code); (II)seeks parole to receive health care furnished by the Secretary of Veterans Affairs under chapter 17 of title 38, United States Code; and
 (III)resides permanently abroad pursuant to having been ordered removed or voluntarily departed from the United States under section 240B.
 (ii)Parole of alien under clause (i) shall not be regarded as an admission of the alien and when the purposes of such parole shall, in the opinion of the Secretary of Homeland Security, have been served the alien shall forthwith return or be returned to the custody from which the alien was paroled.
						(iii)
 (I)Parole under clause (i) shall not be available in the case of an alien who is inadmissible due to a criminal conviction for—
 (aa)a crime of violence; or (bb)a crime that endangers the national security of the United States for which the alien has served a term of imprisonment of at least 5 years.
 (II)For purposes of subclause (I), the term crime of violence means an offense defined in section 16 of title 18, United States Code, excluding a purely political offense, for which the alien has served a term of imprisonment of at least 5 years..
			